BLAND, P. J.
The agreed state of facts decide the case without anything more. Miss Reyburn, in effect, put in defendant’s hands $905.68 in money and said to him “this is yours, keep it for yourself, if you will, if you will not accept it as a gift from me, keep it in trust until the death of my brother, paying him the interest, after his death, give it to the Little Sisters of the Poor of the city of St. Louis.” Miss Reyburn parted with all dominion and control over the money, it became defendant’s absolutely as it was already in his hands, to keep as a gift or to hold in trust as he might elect. He has generously elected to treat it as a trust and has assumed the obligations of a trustee in respect to it. By his election he is now bound to carry out the provisions of the trust and should be permitted to do so without hindrance, for the trust is a sacred one and should not be disturbed.
The judgment is for the right party and is affirmed.
All concur.